DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              DON KOZICH,
                               Appellant,

                                    v.

                   ENGELA JOHANNA LINDWALL,
                            Appellee.

                             No. 4D21-1553

                             [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE20-
003897 (59).

  Don Kozich, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

    Not final until disposition of timely filed motion for rehearing.